The State, through Hon. Jewell L. Baldwin, County Attorney of Johnson County, has filed a motion for rehearing insisting that we were in error in reversing the judgment upon the ground that the evidence was *Page 401 
insufficient to support the conviction, and cites in support of his contention Miller v. State, 267 S.W. 487; Samoans v. State,270 S.W. 852; Casey v. State, 265 S.W. 150. These authorities are believed to be much in point under the facts disclosed by the record. Sterrett v. State, 98 Tex.Crim. Rep.,265 S.W. 1034, cited in our original opinion may be distinguished upon the facts from the present case. Sterrett appears not to have been at his home at the time the whiskey was discovered and was only there at intervals, spending most of his time at Fort Worth in another county in the contracting business. The testimony in that case showed that accomplice witnesses made the whiskey and had it in their possession. In the present case the facts disclose that in addition to the small amount of whiskey found in the containers in appellant's house and the finding of a hundred-pound sack of sugar and a hundred-pound sack of chops therein, that some thirty-five feet west of appellant's house near a well were found two barrels in one of which was a small quantity of mash; that near these barrels was a funnel containing cotton which was saturated with corn whiskey. In front of appellant's house were two cornfields officers found four and a half gallons of corn whiskey. A with a cotton field between them. In one of these fields between fifty and seventy-five yards from appellant's house the man's tracks and some children's tracks led from appellant's house to this point and back. Appellant had some children. There were no tracks leading away from this whiskey in any other direction save that some led to a point in the other cornfield where were found three barrels containing mash. Tracks were also found leading from appellant's house to this latter point. None led away from there in any other direction. The nearest residence of other parties was some three-quarters of a mile from where the whiskey and mash were found. Appellant was present at the time the officers made the discoveries mentioned, but there seems to have been no effort made to fit the shoes of appellant in the tracks found going to and from the whiskey or the barrels of mash nor measurements made of the tracks in comparison with appellant's shoes, nor any further effort to identify the tracks as those of appellant or of his children other than as shown by the circumstances related. It may be admitted that the case is upon close lines and the court may have been in error in basing the reversal upon the facts which may be more fully developed upon another trial, should one be had. *Page 402 
Complaint is made of reference in argument to the failure of appellant to testify. This was not discussed in our original opinion. This complaint must be sustained and calls for overruling the State's motion for rehearing, without further reference to the evidence. The matter complained of arose in this-wise. While one of the State's witnesses was testifying it was elicited on cross-examination that he did not know that appellant's brother was cultivating the land upon which the four and a half gallons of whiskey had been found, but had appellant's word for it that he had rented this land and then sub-rented it to his brother. At this point in the cross-examination State's Attorney objected that such testimony was hearsay and said, "This defendant is here, if he wants to testify to the fact that his premises were sub-rented," at which point he seems to have been interrupted by exception taken by counsel for appellant, one ground of which was that the statement made by the State's Attorney in the presence of the jury was a comment on appellant's right to testify. By another bill it is shown that appellant did not testify but that during the argument of State's Attorney he said "that the defendant introduced no evidence that the whiskey was not possessed for sale and did not rebut by any evidence the testimony of the State." The bill recites that no other parties were present at the time the raid was made save the officers and appellant. The officers testified for the State. It is contended that it is affirmatively shown by the evidence that appellant was the only one who could contradict the testimony offered by the State and the only person who could testify that the whiskey was not possessed for sale, and was therefore an allusion to his failure to testify. If we understand the record, counsel for the State in his argument had assumed that the whiskey found in the cornfield had been shown to be in the possession of appellant and therefore under the statute (Art. 671, P. C., 1925) was prima facie evidence that he possessed it for the purpose of sale. In view of the statements first made, in effect, that appellant "was present and could testify" we are at a loss to understand how the jury could have appropriated the subsequent argument that appellant had introduced no evidence to show that "it was not possessed for sale" other than as referring to the failure of appellant to testify in regard to the matter. It appears to bring the case clearly within the rule announced in Boone v. State, 90 Tex. Crim. 374,  235 S.W. 580. *Page 403 
We think the argument was in contravention of the statute (Art. 710, Revision 1925) prohibiting allusion or comment by counsel to the failure of a defendant to testify and called for a reversal.
The State's motion for rehearing will be overruled.
Overruled.